Citation Nr: 0731556	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-27 335	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968, including a tour in Vietnam from August 1966 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In July 2007, in support of his claims, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge of the Board.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  There is insufficient evidence to conclude the veteran 
engaged in combat against enemy forces, and the medical and 
other evidence of record also does not establish he has PTSD 
as a result of any incident (stressor) during his military 
service.

3.  The preponderance of the probative medical evidence 
indicates the veteran's hypertension also is unrelated to his 
military service, including his already 
service-connected diabetes mellitus and associated 
retinopathy.




CONCLUSIONS OF LAW

1.  The veteran does not have PTSD from a disease or injury 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  His hypertension also was not incurred in or aggravated 
by his military service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically made worse by his diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).



To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005) (Mayfield I), reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006) (Mayfield II), affirmed, 20 Vet. 
App. 537 (2006) (Mayfield III); 07-7130 (Fed. Cir. Sept. 17, 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show the error was harmless.  Id.; see, too, 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, a June 2004 RO letter - sent prior to 
initially adjudicating the claims, provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claims.  Naturally, since 
the letter was issued prior to the Court's decision in 
Dingess/Hartman, the letter did not also inform him how 
downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations.  But he has since received this additional 
notice in a June 2007 letter and, in any event, this is 
ultimately inconsequential - and therefore at most harmless 
error - because the Board is denying his underlying claims 
for service connection, so the downstream disability rating 
and effective date elements of his claims are moot.  See 
Dingess, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities and Vet Center he identified, the private 
treatment records he cited, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the file shows, or fails to show, with respect to 
the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).



Governing Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a link or causal nexus between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  38 C.F.R. § 4.125 (2007); see generally Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records, such as through the research report of the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the Center for Unit Records Research (CURR)).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor(s) is (are) combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  See also VA O.G.C. Prec. 
Op. No. 12-99 (Oct. 18, 1999), noting that determinations 
under section 1154(b) as to combat involvement are made on a 
case-by-case basis.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki, 6 Vet. App. 
at 98.

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators to decide, and whether any stressors that 
occurred were of sufficient gravity to cause or support a 
diagnosis of PTSD is a question for medical professionals to 
decide.

Analysis

Initially, the Board notes that the veteran indicated on his 
November 1967 Report of Medical History for his physical 
examination at separation from the military that he had a 
history of frequent or terrifying nightmares and nervous 
trouble.  The examiner only noted nervousness - without 
further comment, and assessed the veteran's mental status as 
normal.  He was deemed physically fit for discharge from the 
military.

During his hearing, the veteran and his representative 
emphasized that his DD Form 214 erroneously list his military 
occupational specialty (MOS) as a truck driver, instead of 
infantry.  Apparently, his DD Form 214 list his last MOS, 
as his service personnel records do in fact show he had a 
prior MOS of 11B, meaning infantry.  His DA Form 20 notes his 
MOS during his tour in Vietnam as 11B, rifleman, and two 
clinical record cover sheets prepared in Vietnam also show 
his MOS as 11B.  There is no indication he received the 
Combat Infantry Badge (CIB), which would indicate not only 
that he was assigned to an infantry unit, but that he 
personally engaged in combat operations against enemy forces.


38 U.S.C.A. § 1154(b), and the implementing regulation VA 38 
C.F.R. § 3.304(subparts (d) and (f)) require that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

In any event, there is some question as to whether the 
veteran has a confirmed DSM-IV diagnosis of PTSD.  In 
February 2001 he presented at a Vet Center and informed 
clinical personnel there that he was experiencing nightmares 
and intrusive thoughts about his Vietnam experience.  He 
denied any immediate impact of that experience, as he had 
worked hard to forget it.  His primary stressor was that he 
had shot a young Viet Cong boy while in the bush.  The 
screening master social worker noted PTSD with depressive 
features.  A February 2002 letter from a licensed 
professional counselor at the Vet Center also noted an Axis I 
diagnosis of PTSD primary and depression secondary.

The veteran had a mental status evaluation in April 2005 - 
apparently due to an error, as none of his claimed stressors 
were confirmed.  The examiner noted that an entry in the 
outpatient records to the effect that the veteran was 
service-connected for PTSD at zero percent appeared to have 
led to the examination, but the examiner noted that the most 
recent rating decision of record showed this claim was 
denied.  Regardless, the examiner conducted a full mental 
status evaluation, including administering diagnostic 
psychological testing.

Early on during the examination the examiner observed that it 
was interesting the veteran was unable to recall where he 
attended his basic infantry training, which the examiner said 
was unusual for combat veterans.  And while the veteran's 
records noted his receipt of a parachute badge, the examiner 
noted the DD Form 214 showed the veteran's MOS as truck 
driver and revealed he did not have a CIB, despite his claims 
of heavy combat exposure.  The veteran recounted how his unit 
used groups of 20 or more on search and destroy missions and 
how he served as a sniper.  The examiner observed the veteran 
was unclear as to whether he actually witnessed a lieutenant 
get shot.  When the examiner asked how the lieutenant could 
have returned to duty within two weeks without loss of limb 
after being hit by a .50 caliber, the veteran replied that 
the shell just went through the fleshy part of the leg.  The 
examiner concluded the veteran's account of what supposedly 
had happened seemed inconsistent with large caliber 
projectile wounds.  The veteran also recalled the snakes that 
were killed, the incoming fire, and the fact that his unit 
had only six guys walking when he was sent to another 
section.

The veteran endorsed symptoms of sleep disturbance, 
restlessness, and intrusive thoughts.  The examiner noted the 
veteran did not report any Vietnam-related or combat-related 
nightmares.  Also, no abnormalities were noted during mental 
status evaluation.  His primary activities were watching 
television and going out on occasion, and he gardened during 
the summer.  On the Mississippi Combat Scale, he scored 118, 
which was above the cutoff of 107 for a PTSD diagnosis among 
combat veterans.  He reported some level of distress on the 
SCL-90-R, with 49 out of 80 symptoms, and 24 rated as severe.  
The examiner clarified that, while those responses suggested 
a level of distress not evident during the interview, it was 
not necessarily suggestive of gross symptom over-reporting or 
fabrication.  The score of 24 on the Beck Depression 
Inventory indicated moderate depression.  The veteran's score 
of 60 out of 88 on the Impact of Events Scale appeared 
disproportionate with his other testing and suggested 
significant symptom over-reporting.  But, the examiner 
observed, the responses were not inconsistent with PTSD.

At the conclusion of that mental status evaluation, however, 
the examiner rendered an Axis I diagnosis of major depressive 
disorder, recurrent, mild to moderate.  And after noting the 
inconsistencies between the veteran's accounts and the lack 
of verification in his records, the examiner opined that - 
overall, if the discrepancies in the veteran's documentation 
are resolved and his stressors confirmed, a diagnosis of mild 
PTSD might be appropriate.  (Emphasis added).  Until then, 
though, the examiner indicated the veteran's symptoms 
presentation were best described in terms of mild depression, 
which did not appear service connected.



The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
While the Board is not free to ignore the opinion of a 
treating physician, or therapist, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).

Here, the veteran's records show he has been diagnosed with 
PTSD only when evaluated by social workers or personal 
counselors.  No psychiatrist or psychologist has made this 
diagnosis, and indeed, the April 2005 examiner specifically 
indicated he would be unable to make this diagnosis until 
there was sufficient evidence corroborating the veteran's 
various alleged stressors - including sufficient evidence to 
conclude he engaged in combat against enemy forces while in 
Vietnam (to otherwise warrant accepting his alleged stressors 
as conclusively credible and, therefore, substantiated).  
That examiner diagnosed, instead, mild depression 
and determined even that additional mental disorder could not 
be attributed to the veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this complete context, the April 2005 examiner's 
conditional diagnosis, predicated as it was on having some 
independent verification of the incidents alleged to have 
occurred in Vietnam, is tantamount to at most saying the 
veteran "may" have PTSD as a result of his military 
service.  And this equivocal language does not rise to the 
level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions expressed in terms of "may" also 
implies "may not" and are speculative); see also Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998).  Thus, that examiner 
indicating a diagnosis of PTSD "might be" appropriate, 
and again, only if there was sufficient corroboration of the 
underlying events, is for all intents and purposes just like 
saying the veteran's PTSD "might [not] be" related to his 
military service.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Also, since that 
examiner conducted comprehensive diagnostic testing in 
arriving at a diagnosis, and indicated and discussed the 
results of that testing as they specifically apply to the 
circumstances of this particular case, and since in 
comparison the other diagnoses rendered by the social worker 
and counselor did not have this level of detail, the Board 
accords the greater weight to the compensation examiner's 
unfavorable opinion.  See, e.g., Black v. Brown, 10 Vet. App. 
279 (1997) (an opinion may be reduced in probative value even 
where the statement comes from someone with medical 
training....).  See, too, Bloom v. West, 12 Vet. App. 185, 187 
(1999) (discussing the negative affect on an opinion that 
lacks rationale or is not based on objective clinical data).

Also keep in mind there is no "treating physician" rule 
that would require giving preferential evidentiary weight to 
the social worker's and counselor's opinions versus the 
compensation examiner's.  See, e.g., White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Harder v. Brown, 5 Vet. App. 183, 188 
(1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).

Regardless, the overall tenor of the evidence is that none of 
the veteran's stressors are confirmed, which essentially 
moots the question of whether there is a confirmed DSM-IV 
diagnosis of PTSD.

In a May 2002 statement of nine legal-sized pages, the 
veteran set forth his Vietnam experiences but, unfortunately, 
provided few specific details, none of which were sufficient 
for confirmation.  His service personnel records indicate he 
was assigned to Company C, 2nd Battalion, 502nd Infantry.  He 
stated at the hearing that his unit was part of the 101st 
Airborne Division.  He could only remember areas where he 
spent short periods of time after arriving in Vietnam, until 
he was shipped to "the boonies."  He described how on one 
occasion, after being ordered to shoot anything that moved, 
he fired at a Viet Cong from some distance.  When he and some 
other soldiers were sent to confirm whether he had hit the 
enemy, he said they only found a lot of blood.  The other 
event that stood out in his mind was his lieutenant getting 
hit in the leg by a .50 caliber round, and how he screamed in 
pain.  The veteran said the lieutenant was able to return to 
action in just a couple of weeks which - as mentioned, the 
compensation examiner deemed doubtful.

The veteran also submitted an after-action report of the 
502nd Infantry's operations in Operation Geronimo I from 
November 6, 1966 to December 4, 1966.  This report notes 
Company C's frequent engagement with, or certainly being 
active in the area of, elements of the North Vietnamese Army 
and Viet Cong.  U.S. killed, wounded, and missing, were not 
named but numbered.  The service medical records, however, 
note the veteran as having sought medical attention in early 
October 1966 and late November 1966, which would have been 
during Operation Geronimo.  The abstract of service does not 
specify why he was at the Brigade holding station in early 
October 1966.  A late November 1966 entry noted his 
presentation with a complaint that his right knee still 
bothered him after striking it on a rock a month earlier.  An 
X-ray was negative for a fracture or other pathology.  The 
entry contains no notation or indication he was involved in 
combat operations at the time.  So it appears that, 
notwithstanding the after-action report of C Company's 
involvement in Operation Geronimo, the veteran's assigned 
duties, whatever they were, did not prevent him from seeking 
medical attention for a rather routine complaint while his 
unit was engaging enemy forces.

Although as mentioned his DD Form 214 list his MOS as truck 
driver, in light of the fact that the veteran's DA Form 20 
shows his MOS also included the Infantry, as do two reports 
of his in-patient treatment in January 1967 in Vietnam, the 
Board deems it less likely than not that responsible 
authorities would have failed to document any entitlement to 
the CIB had the veteran's service rendered him eligible for 
it, especially considering the number of times Company C is 
mentioned in the report of Operation Geronimo.  Thus, the 
Board is constrained to find that his stressor remains 
unconfirmed, and that the preponderance of the evidence is 
against his claim.  38 C.F.R. §§ 3.303, 3.304(f) (2007).  
Also, inasmuch as the compensation examiner expressly 
discounted any notion that the veteran's depression - albeit 
mild, is related to his military service, this addresses the 
veteran's notation of nervousness at his physical examination 
for separation.

Hypertension

A July 2001 rating decision granted service connection for 
diabetes mellitus.  Service connection also since has been 
established for an associated complication, retinopathy.

Disability that is proximately due to or the result of a 
service-connected condition shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability that is chronically 
aggravated by a service-connected condition may be service 
connected, but compensation is only payable for the 
additional disability over and beyond that existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this alternative secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

According to VA regulation, the term hypertension means the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means the systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The veteran's service medical records are unremarkable for 
any complaints, findings, or treatment for hypertension or 
high blood pressure readings.  In fact, none of the entries 
concerning his visits to sick call even note a blood pressure 
reading.  At his physical examination for separation, his 
blood pressure was 134/78.  His heart and vascular system 
were assessed as within normal limits.

The veteran does not claim to have received treatment for 
hypertension within one year of his discharge from service, 
and this is not otherwise indicated by the record.  He states 
that he became aware of it in the early 1970s at an 
employment physical examination.  Transcript p. 11.  But 
irrespective of that, he and his representative assert that 
he probably had hypertension all along and just did not know 
it.  Id.

The veteran's private treatment records show hypertension as 
early as 1998, but those are the earliest dated records in 
his claims file.

During his January 2005 VA examination, the veteran told the 
examiner that his family doctor diagnosed hypertension in 
1972 or 1973.  VA treatment records note his medication as 
Tizac.  His blood pressure readings during that examination 
were 150/80, 150/80, and 150/86 sitting, and 140/70 standing.  
Physical examination revealed his heart was normal, with no 
murmur or abnormal sounds.  The examiner noted that the 
veteran's diabetes and hypertension were diagnosed 
simultaneously, and that the medication prescribed for his 
prostate gland, Terazosin, would also affect his blood 
pressure.  But in light of the fact there was no evidence of 
diabetic nephropathy (kidney dysfunction), the examiner 
concluded the veteran's hypertension was not secondary to his 
service-connected diabetes mellitus.

As explained, there are no entries of any high blood pressure 
readings during the veteran's military service, and his blood 
pressure was normal at the examination for separation from 
service.  Further, there is no evidence of complaints and/or 
treatment for hypertension within one year of his discharge 
from service and neither does he claim there was.  Thus, 
there is insufficient evidence to conclude this condition was 
either directly or presumptively incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Of equal or even greater significance, while there is medical 
evidence indicating the veteran has had hypertension since at 
least 1998 (and perhaps even sooner if he is to be believed), 
and although his diabetes mellitus and associated retinopathy 
are already service connected, the preponderance of the 
evidence nonetheless shows that Wallin element 3 is not 
satisfied.  That is, the medical examiner determined there 
was no correlation between the veteran's hypertension and his 
service-connected diabetes mellitus.  Moreover, there is no 
medical evidence suggesting otherwise, so the preponderance 
of the evidence is also against the claim on this alternative 
secondary basis.  38 C.F.R. § 3.310 (2007).

Since, for the reasons and bases discussed, the preponderance 
of the evidence is against the veteran's claims, the benefit-
of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for hypertension, including 
as secondary to service-connected type II diabetes mellitus, 
also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


